Citation Nr: 0822976	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for status-post spinal fusion of the cervical spine with 
arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Wichita, Kansas.

In the October 2006 substantive appeal, the veteran raised 
new claims of entitlement to service connection for erectile 
dysfunction and numbness of upper and lower bilateral 
extremities as secondary to his cervical spine disability.  
He also reasonably raised a claim for a total disability 
rating (TDIU) in an April 2005 VA examination by asserting 
that his service-connected disability lead to his inability 
to remain employed.  Since these claims have not yet been 
adjudicated, these matters are referred to the RO for 
appropriate action.


FINDING OF FACT

For the entire time on appeal, the veteran's cervical spine 
disability has been manifested by forward flexion of 40 
degrees and arthritis; favorable ankylosis of the entire 
cervical spine has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
cervical disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5241 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 30 percent disability rating for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The veteran's cervical spine disability is currently rated as 
20 percent disabling pursuant to DC 5241, for cervical 
fusion, with arthritis.  In order to warrant a disability 
rating in excess of 20 percent, the evidence must show the 
following:

*	Forward flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine; (30 percent under General Rating Formula for 
Diseases and Injuries of the Spine); or
*	Incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months (40 percent under Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  

The Board has reviewed the evidence of record and finds that 
the evidence does not demonstrate limitation of motion 
findings consistent with the criteria for the next-higher 
disability rating, even when considering additional 
functional limitation due to factors such as pain.  

Upon VA examination in April 2005, flexion of the cervical 
spine was reported to 40 degrees, limited at that point by 
pain.  The Board acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45, DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

During the April 2005 examination, the veteran reported 
continuous pain in his cervical spine and stated that the 
pain affected his occupation and caused his retirement.  He 
also noted that he could not participate in recreational 
activities such as golf.  

However, subsequent VA treatment records from June 2005 and 
July 2005 indicate that the veteran did not experience back 
or neck pains.  Further, despite his reported inability to 
participate in recreational activities, a June 2005 VA 
treatment report indicated that he played golf twice a week, 
and an earlier October 2004 VA treatment report also 
indicated that he elected to stop physical therapy and that 
he was golfing and independent at a community level.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

The Board acknowledges that veteran is competent to provide 
testimony as to observable symptoms that he has experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this 
case, the Board attaches greater probative weight to the 
statements made by the veteran to VA for the purpose of 
obtaining treatment than the history provided to the VA 
examiner in April 2005 for purposes of determining 
compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony). 

Even considering the complaints of pain as noted in the April 
2005 VA examination, the evidence does not establish 
additional functional impairment such as to enable a finding 
that the veteran's disability picture most nearly 
approximates the next-higher 30 percent evaluation under the 
general rating formula. 

Painful motion is considered limited motion at the point that 
the pain actually sets in.  See VAOPGCPREC 9-98.  While the 
April 2005 VA examination indicated neck pain, the veteran 
nevertheless could forward flex to 40 degrees.  He revealed 
that he could drive, although he did note difficulty turning 
his head to look over his shoulder.  Therefore, the evidence 
does not demonstrate limited flexion so as to warrant a 30 
percent rating.  

Next, the Board finds that evidence does not indicate 
favorable ankylosis of the entire cervical spine so as to 
warrant a 30 percent disability rating.  In April 2004, the 
veteran underwent a cervical laminoplasty of C3-C7.  Even 
after the surgery, however, ankylosis of the entire cervical 
spine is not shown.  At the time of the April 2005 VA 
examination, flexion of the cervical spine was reported to 40 
degrees, extension to 30 degrees, left lateral flexion to 10 
degrees, left rotation to 15 degrees, right lateral flexion 
to 10 degrees, and right rotation to 15 degrees, with pain 
noted at all motions.  Because ankylosis of the entire 
cervical spine has not been shown, a 30 percent disability 
rating is not warranted.   

Next, the Board finds that the evidence does not indicate 
that the veteran has experienced incapacitating episodes so 
as to warrant a disability rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The VA treatment records do not indicate any 
period of acute signs and symptoms due to intervertebral disc 
syndrome requiring bed rest as prescribed by a physician.  
Significantly, neither the veteran nor his representative has 
alleged any such incapacitating episodes.  Therefore, a 
disability rating in excess of 20 percent for incapacitating 
episodes is not warranted.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
cervical spine disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.   

In this case, VA treatment records indicate that the veteran 
was hospitalized only once when he underwent laminoplasty 
surgery of the cervical spine.  This single incident does not 
amount to the type of frequent periods of hospitalization 
required for an extra-schedular rating under 38 C.F.R. 
§ 3.321.  

Further, the veteran is currently retired.  While he reported 
that he retired due to neck pain at his April 2005 VA 
examination, VA treatment reports demonstrated improvements 
after the April 2004 laminoplasty, and subsequent reports 
from June 2005 and July 2006 noted the absence of such pain.  

As stated above, the Board finds the statements made by the 
veteran to VA for the purpose of obtaining treatment to be 
more probative than the history provided to the VA examiner 
in April 2005 for purposes of determining compensation.  

For these reasons, the Board finds that the weight of the 
evidence indicates that his cervical spine disability has not 
caused marked interference with employment beyond that 
already contemplated by the rating criteria.  In the absence 
of such factors such as frequent hospitalization and marked 
interference of employment, the Board finds that the 
requirements for an extraschedular evaluation for his 
cervical spine disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Moreover, the scheduler rating criteria for cervical 
disabilities, such as cervical spine fusion, contemplate 
limitation of motion with and without pain.  The rating 
criteria specifically contemplate cervical spine limitation 
of motion due to pain, radiating pain, stiffness, and aching.  
Hence, referral for assignment of an extra-schedular 
evaluation is not warranted in this case.  Moreover, as noted 
previously, a claim for TDIU is being referred to the RO for 
consideration.

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 20 percent for his cervical spine 
disability, the Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in April 2005, 
he was afforded a formal VA examination.  Therefore, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 




ORDER

A disability rating in excess of 20 percent for status-post 
spinal fusion of the cervical spine with arthritis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


